DETAILED ACTION

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM STATUS
Claims 1-20 were pending.
Claims 1, 6, 11, 16, and 18-19 are amended.
Claims 4-5, 9-10, 14-15, 17, and 20 are canceled.
Claims 1-3, 6-8, 11-13, 16, and 18-19 are now pending and in condition for allowance for the reasons set forth herein.

RESPONSE TO APPLICANT’S AMENDMENTS/ARGUMENTS
– 35 USC § 103 –
	Claims 1-3, 6-8, 11-13, and 16-18 were rejected under 35 U.S.C. § 103 as being unpatentable over ZANG/PRATT/WANG.
Claims 4, 9, 14, and 19 were rejected under 35 U.S.C. § 103 as being unpatentable over ZANG/PRATT/WANG/YANG.
	Without conceding to the propriety of Applicant’s Remarks, the Examiner appreciates the Applicant’s amendments directed towards subject matter previously indicated as allowable.
ALLOWABLE SUBJECT MATTER
Claims 1-3, 6-8, 11-13, 16, and 18-19 are allowed.
The following is the Examiner’s Statement of Reasons for Allowance:
Re claim 1, Applicant’s newly amended claims encompass an invention that the prior art does not disclose, teach, or otherwise render obvious.  More specifically, Applicant recites, 
A method for measuring physiological state information based on channel state information, comprising: 
respectively transmitting, by at least two transmitting antennas of a transmitter, a measurement signal; 
respectively receiving, by at least two receiving antennas of a receiver, a reflected signal reflected the measurement signal through a target object; 
obtaining, by the receiver, channel state information (CSI) between the transmitting antennas and the receiving antennas according to the reflected signals, wherein the transmitting antennas comprises a first transmitting antenna and a second transmitting antenna, the receiving antennas comprises a first receiving antenna and a second receiving antenna, the CSI comprises first CSI between the first transmitting antenna and the first receiving antenna, second CSI between the first transmitting antenna and the second receiving antenna, third CSI between the second transmitting antenna and the first receiving antenna, and fourth CSI between the second transmitting antenna and the second receiving antenna; and 
receiving, by a computing device, the CSI transmitted by the receiver, and obtaining physiological state information of the target object according to a difference value between a difference between the first CSI and the second CSI and a difference between the third CSI and the fourth CSI, 
wherein the step of obtaining the physiological state information of the target object according to the difference of the channel response further comprises: 
obtaining the differences of the channel response corresponding to a time period; Page 2 of 16Appl. No. 16/232,519Date: November 22, 2021 Examiner: HAMMOND III, THOMAS M, Art Unit 3648 Attorney Docket No. 10143641 
transforming the differences of the channel response into spectrograms corresponding to a plurality of subcarriers; and 
determining the physiological state information according to a frequency corresponding to a highest peak in the spectrograms; 
wherein the differences of the channel response corresponding to the time period is transformed into a first spectrogram and a second spectrogram corresponding to the subcarriers by using two frequency analysis modes, and the step of determining the physiological state information according to a frequency corresponding to the highest peak in the spectrograms further comprises: 
obtaining a first frequency corresponding to the highest peak of a vertical axis in the first spectrogram of each subcarrier and a second frequency corresponding to the highest peak of the vertical axis in the second spectrogram of each subcarrier; 
determining whether a frequency difference between the first frequency and the second frequency of a first subcarrier of the subcarriers exceeds a threshold; 
removing the first subcarrier when determining that the frequency difference exceeds the threshold, or reserving the first subcarrier when determining that the frequency difference does not exceed the threshold; and 
determining the physiological state information according to the frequencies corresponding to a highest magnitude peak in the spectrograms corresponding to the reserved subcarrier(s). 
(emphasis added)

As best understood within the context of Applicant’s claimed invention as a whole, these limitations do not appear to be disclosed, taught, nor otherwise rendered obvious by the prior art.
	For example, Zhang et al. (US 2019/0175074, “ZHANG”) discloses a contactless physiological state determining system that utilizes one transmitting antenna ([0027]) and averages adjacent successive subcarriers to one signal in order to determine, e.g., chest movements caused by respiration ([0053-0054]).  However ZHANG, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.
	Furthermore, Pratt et al. (US 2020/0022607, “PRATT”) discloses a similar a contactless physiological state determining system and it utilizes 2 transmitting antennas and 2 receiving antennas ([0106]) much like Applicant’s claimed invention.  However, like ZHANG, PRATT, as best understood by the Examiner, fails to disclose, 
	Further still, Yang et al. (NPL, “YANG”) discloses a contactless physiological state determining system which does perform a subcarrier selection algorithm ([p. 27/4.2.3]).  However, like ZHANG and PRATT, YANG, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.
Accordingly, independent claim 1 is deemed allowable over the prior art.  Independent claims 6, 11, and 16 encompass the same or substantially the same scope as claim 1 and are therefore allowable for at least the same reasons discussed above.  Dependent claims 2-3, 7-8, 12-13, and 18-19 are each allowable based at least on their respective dependency to claims 1, 6, 11, or 16.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HAMMOND III whose telephone number is 571-272-2215.  The Examiner can normally be reached on Monday-Friday 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  For more information about the PAIR system, see: https://ppair-my.uspto.gov/pair/PrivatePair. 

Respectfully, 


/Thomas M Hammond III/Primary Examiner, Art Unit 3648